DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, 17-19, 26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung).

	RE Claim 1, Samsung discloses a method for wireless communications (See Samsung page 1, Section 1: Introduction, line 1 – “This contribution considers remaining aspects on PUCCH transmissions”, line 5 – “d) UCI multiplexing on multi-slot PUSCH”), comprising: 
	2receiving an uplink grant that schedules a transmission of an uplink shared 3channel using a first number of symbols (See Samsung page 4, lines 17-18 – “A UE detects an UL grant in slot #5 that schedules a multi-slot PUSCH transmission with aggregationFactorUL = 4.”); 
	4identifying, based at least in part on the uplink grant, at least a first uplink 5transmission opportunity and a second uplink transmission opportunity during which the 6uplink shared channel is to be transmitted (See Samsung page 4, lines 18-21 – “However, the existing single UL DAI bit field in the UL grant scheduling the multi-slot PUSCH cannot indicate HARQ-ACK codebook size/presence for more than one slots. Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”), wherein at least one of the first uplink 7transmission opportunity or the second uplink transmission opportunity includes a second 8number of symbols different from the first number of symbols allocated for the uplink shared 9channel (See Samsung page 4, lines 18-21, 37-39 – one slot…multi-slot; the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	10identifying uplink control information (UCI) to be multiplexed on the uplink 11shared channel during at least one of the first uplink transmission opportunity and the second 12uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission, e.g., HARQ-ACK can be in every slot of a multi-slot PUSCH.”; lines 20-21 – “Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”); 
	13multiplexing the UCI on the uplink shared channel so as to maintain a same 14rate-matching scheme and a same coding scheme for each of the first uplink transmission 15opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15, 25-30 – “(1) HARQ-ACK codebook size in each PUSCH is same, i.e. the UL DAI applies to all PUSCH repetitions for a multi-slot PUSCH transmission. Because of the same HARQ-ACK codebook size in each PUSCH, the same rate matching applies for each PUSCH and the impact of HARQ-ACK multiplexing on data reception is similar for each PUSCH repetition – this is beneficial for keeping each repetition equivalent to other repetitions and for the implementation to combine data symbols across repetitions prior to decoding”); and 
	16transmitting the uplink shared channel and the UCI during the at least one of 17the first uplink transmission opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission”; page 5, Proposal 5 – “A UE multiplexes A-CSI in all PUSCH repetitions. Decide whether a UE multiplexes HARQ-ACK in all PUSCH repetitions or only in the PUSCH repetition indicated by the HARQ-ACK timing.”).

	RE Claim 2, Samsung discloses a method, as set forth in claim 1 above, further comprising: 
	2allocating a first quantity of resource elements in the first uplink transmission 3opportunity to the UCI based at least in part on the rate-matching scheme and the coding 4scheme (See Samsung page 4, lines 18-21, 36-39 – one slot…multi-slot; allocating resources (based on codebook size) for UCI on a first slot of multi-slot PUSCH); and 
	5allocating a second quantity of resource elements in the second uplink 6transmission opportunity to the UCI based at least in part on the rate-matching scheme and 7the coding scheme (See Samsung page 4, lines 18-21, 36-39 – one slot…multi-slot; allocating resources (based on codebook size) for UCI on a second slot of multi-slot PUSCH), wherein the second quantity is different from the first quantity (See Samsung page 4, lines 18-21, 36-39 – the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission).

1 	RE Claim 3, Samsung discloses a method, as set forth in claim 1 above, further comprising: 
	2determining that at least one uplink shared channel in the first uplink transmission opportunity or the second uplink transmission opportunity includes the firstAttorney Docket No. PR727.01 (103038.2110)Qualcomm Ref. No. 194871CLEAN SPECIFICATION 584number of symbols allocated for the uplink shared channel and at least one uplink shared 5channel in the first uplink transmission opportunity (See Samsung page 4, lines 18-21, 37-39 – UCI multiplexed on slots of multi-slot PUSCH; determining size of UCI on multi-slot PUSCH) or the second uplink transmission 6opportunity includes the second number of symbols different from the first number of 7symbols (See Samsung page 4, lines 18-21, 36-39 – the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	8multiplexing the UCI on the at least one uplink shared channel that includes 9the first number of symbols (See Samsung page 4, lines 14-15, 18-30 – UCI multiplexed on slots of multi-slot PUSCH); and 
	10refraining from multiplexing the UCI on the at least one uplink shared channel 11that includes the second number of symbols (See Samsung page 4, lines 40-49 – UCI only multiplexed on one slot of multi-slot PUSCH).

	RE Claim 10, Samsung discloses a method, as set forth in claim 1 above, wherein the uplink shared channel comprises a 2physical uplink shared channel (PUSCH) (See Samsung page 4, lines 14-15, 18-30 – PUSCH).

	RE Claim 12, Samsung discloses a method, as set forth in claim 1 above, wherein the UCI comprises an 2acknowledgment (ACK), a negative acknowledgment (NACK), a channel state information 3(CSI), an aperiodic CSI (A-CSI), or a combination thereof (See Samsung pages 4-5 – i.e. HARQ-ACK, A-CSI, etc…).

	RE Claim 17, Samsung discloses an apparatus for wireless communications (See Samsung page 1, Section 1: Introduction, line 1 – “This contribution considers remaining aspects on PUCCH transmissions”, line 5 – “d) UCI multiplexing on multi-slot PUSCH”), comprising:
	A processor (See Samsung page 4, lines 17-18 – UEs have processors),
	Memory coupled with the processor (See Samsung page 4, lines 17-18 – UEs have memory coupled to processor ); and
	instructions stored in the memory and executable by the processor to cause the 5apparatus to:
	2receive an uplink grant that schedules a transmission of an uplink shared 3channel using a first number of symbols (See Samsung page 4, lines 17-18 – “A UE detects an UL grant in slot #5 that schedules a multi-slot PUSCH transmission with aggregationFactorUL = 4.”); 
	4identify, based at least in part on the uplink grant, at least a first uplink 5transmission opportunity and a second uplink transmission opportunity during which the 6uplink shared channel is to be transmitted (See Samsung page 4, lines 18-21 – “However, the existing single UL DAI bit field in the UL grant scheduling the multi-slot PUSCH cannot indicate HARQ-ACK codebook size/presence for more than one slots. Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”), wherein at least one of the first uplink 7transmission opportunity or the second uplink transmission opportunity includes a second 8number of symbols different from the first number of symbols allocated for the uplink shared 9channel (See Samsung page 4, lines 18-21, 37-39 – one slot…multi-slot; the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	10identify uplink control information (UCI) to be multiplexed on the uplink 11shared channel during at least one of the first uplink transmission opportunity and the second 12uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission, e.g., HARQ-ACK can be in every slot of a multi-slot PUSCH.”; lines 20-21 – “Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”); 
	13multiplex the UCI on the uplink shared channel so as to maintain a same 14rate-matching scheme and a same coding scheme for each of the first uplink transmission 15opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15, 25-30 – “(1) HARQ-ACK codebook size in each PUSCH is same, i.e. the UL DAI applies to all PUSCH repetitions for a multi-slot PUSCH transmission. Because of the same HARQ-ACK codebook size in each PUSCH, the same rate matching applies for each PUSCH and the impact of HARQ-ACK multiplexing on data reception is similar for each PUSCH repetition – this is beneficial for keeping each repetition equivalent to other repetitions and for the implementation to combine data symbols across repetitions prior to decoding”); and 
	16transmit the uplink shared channel and the UCI during the at least one of 17the first uplink transmission opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission”; page 5, Proposal 5 – “A UE multiplexes A-CSI in all PUSCH repetitions. Decide whether a UE multiplexes HARQ-ACK in all PUSCH repetitions or only in the PUSCH repetition indicated by the HARQ-ACK timing.”).

	RE Claim 18, Samsung discloses an apparatus, as set forth in claim 17 above, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	2allocate a first quantity of resource elements in the first uplink transmission 3opportunity to the UCI based at least in part on the rate-matching scheme and the coding 4scheme (See Samsung page 4, lines 18-21, 36-39 – one slot…multi-slot; allocating resources (based on codebook size) for UCI on a first slot of multi-slot PUSCH); and 
	5allocate a second quantity of resource elements in the second uplink 6transmission opportunity to the UCI based at least in part on the rate-matching scheme and 7the coding scheme (See Samsung page 4, lines 18-21, 36-39 – one slot…multi-slot; allocating resources (based on codebook size) for UCI on a second slot of multi-slot PUSCH), wherein the second quantity is different from the first quantity (See Samsung page 4, lines 18-21, 36-39 – the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission).

1 	RE Claim 19, Samsung discloses an apparatus, as set forth in claim 17 above, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	2determine that at least one uplink shared channel in the first uplink transmission opportunity or the second uplink transmission opportunity includes the firstAttorney Docket No. PR727.01 (103038.2110)Qualcomm Ref. No. 194871CLEAN SPECIFICATION 584number of symbols allocated for the uplink shared channel and at least one uplink shared 5channel in the first uplink transmission opportunity (See Samsung page 4, lines 18-21, 37-39 – UCI multiplexed on slots of multi-slot PUSCH; determining size of UCI on multi-slot PUSCH) or the second uplink transmission 6opportunity includes the second number of symbols different from the first number of 7symbols (See Samsung page 4, lines 18-21, 36-39 – the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	8multiplex the UCI on the at least one uplink shared channel that includes 9the first number of symbols (See Samsung page 4, lines 14-15, 18-30 – UCI multiplexed on slots of multi-slot PUSCH); and 
	10refrain from multiplexing the UCI on the at least one uplink shared channel 11that includes the second number of symbols (See Samsung page 4, lines 40-49 – UCI only multiplexed on one slot of multi-slot PUSCH).

	RE Claim 26, Samsung discloses an apparatus, as set forth in claim 17 above, wherein the UCI comprises an 2acknowledgment (ACK), a negative acknowledgment (NACK), a channel state information 3(CSI), an aperiodic CSI (A-CSI), or a combination thereof (See Samsung pages 4-5 – i.e. HARQ-ACK, A-CSI, etc…).

	RE Claim 29, Samsung discloses an apparatus for wireless communications (See Samsung page 1, Section 1: Introduction, line 1 – “This contribution considers remaining aspects on PUCCH transmissions”, line 5 – “d) UCI multiplexing on multi-slot PUSCH”), comprising: 
	Means for 2receiving an uplink grant that schedules a transmission of an uplink shared 3channel using a first number of symbols (See Samsung page 4, lines 17-18 – “A UE detects an UL grant in slot #5 that schedules a multi-slot PUSCH transmission with aggregationFactorUL = 4.”); 
	Means for 4identifying, based at least in part on the uplink grant, at least a first uplink 5transmission opportunity and a second uplink transmission opportunity during which the 6uplink shared channel is to be transmitted (See Samsung page 4, lines 18-21 – “However, the existing single UL DAI bit field in the UL grant scheduling the multi-slot PUSCH cannot indicate HARQ-ACK codebook size/presence for more than one slots. Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”), wherein at least one of the first uplink 7transmission opportunity or the second uplink transmission opportunity includes a second 8number of symbols different from the first number of symbols allocated for the uplink shared 9channel (See Samsung page 4, lines 18-21, 37-39 – one slot…multi-slot; the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	Means for 10identifying uplink control information (UCI) to be multiplexed on the uplink 11shared channel during at least one of the first uplink transmission opportunity and the second 12uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission, e.g., HARQ-ACK can be in every slot of a multi-slot PUSCH.”; lines 20-21 – “Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”); 
	Means for 13multiplexing the UCI on the uplink shared channel so as to maintain a same 14rate-matching scheme and a same coding scheme for each of the first uplink transmission 15opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15, 25-30 – “(1) HARQ-ACK codebook size in each PUSCH is same, i.e. the UL DAI applies to all PUSCH repetitions for a multi-slot PUSCH transmission. Because of the same HARQ-ACK codebook size in each PUSCH, the same rate matching applies for each PUSCH and the impact of HARQ-ACK multiplexing on data reception is similar for each PUSCH repetition – this is beneficial for keeping each repetition equivalent to other repetitions and for the implementation to combine data symbols across repetitions prior to decoding”); and 
	Means for 16transmitting the uplink shared channel and the UCI during the at least one of 17the first uplink transmission opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission”; page 5, Proposal 5 – “A UE multiplexes A-CSI in all PUSCH repetitions. Decide whether a UE multiplexes HARQ-ACK in all PUSCH repetitions or only in the PUSCH repetition indicated by the HARQ-ACK timing.”).

	RE Claim 30, Samsung discloses a non-transitory computer-readable medium storing code for wireless 2communications (See Samsung page 1, Section 1: Introduction, line 1 – “This contribution considers remaining aspects on PUCCH transmissions”, line 5 – “d) UCI multiplexing on multi-slot PUSCH”), the code comprising instructions executable by a processor to:
	2receive an uplink grant that schedules a transmission of an uplink shared 3channel using a first number of symbols (See Samsung page 4, lines 17-18 – “A UE detects an UL grant in slot #5 that schedules a multi-slot PUSCH transmission with aggregationFactorUL = 4.”); 
	4identify, based at least in part on the uplink grant, at least a first uplink 5transmission opportunity and a second uplink transmission opportunity during which the 6uplink shared channel is to be transmitted (See Samsung page 4, lines 18-21 – “However, the existing single UL DAI bit field in the UL grant scheduling the multi-slot PUSCH cannot indicate HARQ-ACK codebook size/presence for more than one slots. Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”), wherein at least one of the first uplink 7transmission opportunity or the second uplink transmission opportunity includes a second 8number of symbols different from the first number of symbols allocated for the uplink shared 9channel (See Samsung page 4, lines 18-21, 37-39 – one slot…multi-slot; the gNB can schedule PDSCH receptions and indicate HARQ-ACK feedback timing that results to less HARQ-ACK feedback than the one determined by the UL DAI value in some slots from the slots of the multi-slot PUSCH transmission); 
	10identify uplink control information (UCI) to be multiplexed on the uplink 11shared channel during at least one of the first uplink transmission opportunity and the second 12uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission, e.g., HARQ-ACK can be in every slot of a multi-slot PUSCH.”; lines 20-21 – “Extending the single slot UL DAI bit field to a multi-slot UL DAI bit field provides flexibility of HARQ-ACK multiplexing in each slot for a multi-slot PUSCH”); 
	13multiplex the UCI on the uplink shared channel so as to maintain a same 14rate-matching scheme and a same coding scheme for each of the first uplink transmission 15opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15, 25-30 – “(1) HARQ-ACK codebook size in each PUSCH is same, i.e. the UL DAI applies to all PUSCH repetitions for a multi-slot PUSCH transmission. Because of the same HARQ-ACK codebook size in each PUSCH, the same rate matching applies for each PUSCH and the impact of HARQ-ACK multiplexing on data reception is similar for each PUSCH repetition – this is beneficial for keeping each repetition equivalent to other repetitions and for the implementation to combine data symbols across repetitions prior to decoding”); and 
	16transmit the uplink shared channel and the UCI during the at least one of 17the first uplink transmission opportunity and the second uplink transmission opportunity (See Samsung page 4, lines 14-15 – “it seems possible to multiplex UCI in any one or more PUSCHs of a multi-slot PUSCH transmission”; page 5, Proposal 5 – “A UE multiplexes A-CSI in all PUSCH repetitions. Decide whether a UE multiplexes HARQ-ACK in all PUSCH repetitions or only in the PUSCH repetition indicated by the HARQ-ACK timing.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 13-15, 20, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung) in view of Xu (US# 2020/0236673).

	RE Claim 4, Samsung discloses a method, as set forth in claim 1 above. Samsung does not specifically disclose further comprising: 
	2determining the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission; 
	4determining the UCI comprises a first portion and a second portion; and 
	5multiplexing the first portion of the UCI with the URLLC transmission.
	However, Xu teaches of 
	2determining the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission (See Xu [0054] – URLLC on PUSCH); 
	4determining the UCI comprises a first portion and a second portion (See Xu [0054] – portion of UCI); and 
	5multiplexing the first portion of the UCI with the URLLC transmission (See Xu [0054] – multiplexing a portion of UCI on URLLC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising: 
	2determining the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission; 
	4determining the UCI comprises a first portion and a second portion; and 
	5multiplexing the first portion of the UCI with the URLLC transmission, as taught in Xu. One is motivated as such in order to improve UCI transmission reliability (See Xu Short Description). 

	RE Claim 13, Samsung discloses a method, as set forth in claim 12 above. Samsung does not specifically disclose further comprising: 2determining an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity.
	However, Xu teaches of determining an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity (See Xu [0014], [0028] – determining if PUCCH and PUSCH overlap where UCI is supposed to be transmitted on PUCCH and can be piggybacked onto PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising: 
	2determining an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity, as taught in Xu. One is motivated as such in order to improve UCI transmission reliability (See Xu Short Description). 

	RE Claim 14, Samsung, modified by Xu, discloses a method, as set forth in claim 13 above, further comprising: 2multiplexing the ACK, the NACK, the CSI, or a combination thereof, on the uplink shared channel in the uplink transmission opportunity that overlaps with the PUCCH (See Xu [0014], [0028] – multiplexing UCI on overlapping PUSCH).

	RE Claim 15, Samsung, modified by Xu, discloses a method, as set forth in claim 13 above, further comprising: 
	2determining that at least one uplink shared channel in the first uplink 3transmission opportunity or the second uplink transmission opportunity satisfies a resource 4constraint based at least in part on a quantity of resource elements in the uplink shared 5channel, wherein the resource constraint includes a quantity of resource elements for 6transmitting the UCI that is not greater than the quantity of resource elements in the uplink 7shared channel (See Xu [0014], [0028] – multiplexing UCI on overlapping PUSCH; making sure that resources required for transmitting control information (UCI) is not greater than capacity of channel); and 
	8multiplexing the ACK, the NACK, the CSI, or a combination thereof, on the at 9least one uplink shared channel that satisfies the resource constraint (See Xu [0014], [0028]; Short Description of Invention – multiplexing UCI (i.e HARQ-ACK) on PUSCH/PUCCH).

	RE Claim 20, Samsung discloses an apparatus, as set forth in claim 17 above. Samsung does not specifically disclose wherein the instructions are further 2executable by the processor to cause the apparatus to:
	2determine the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission; 
	4determine the UCI comprises a first portion and a second portion; and 
	5multiplex the first portion of the UCI with the URLLC transmission.
	However, Xu teaches of 
	2determining the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission (See Xu [0054] – URLLC on PUSCH); 
	4determining the UCI comprises a first portion and a second portion (See Xu [0054] – portion of UCI); and 
	5multiplexing the first portion of the UCI with the URLLC transmission (See Xu [0054] – multiplexing a portion of UCI on URLLC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising: 
	2determining the uplink shared channel comprises an ultra-reliable low latency 3communications (URLLC) transmission; 
	4determining the UCI comprises a first portion and a second portion; and 
	5multiplexing the first portion of the UCI with the URLLC transmission, as taught in Xu. One is motivated as such in order to improve UCI transmission reliability (See Xu Short Description). 

	RE Claim 27, Samsung discloses an apparatus, as set forth in claim 26 above. Samsung does not specifically disclose wherein the instructions are further 2executable by the processor to cause the apparatus to: 2determine an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity.
	However, Xu teaches of determining an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity (See Xu [0014], [0028] – determining if PUCCH and PUSCH overlap where UCI is supposed to be transmitted on PUCCH and can be piggybacked onto PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising: 
	2determining an uplink transmission opportunity overlaps with a physical 3uplink control channel (PUCCH), wherein the PUCCH comprises the UCI and the uplink 4transmission opportunity corresponds to at least one of the first uplink transmission 5opportunity or the second uplink transmission opportunity, as taught in Xu. One is motivated as such in order to improve UCI transmission reliability (See Xu Short Description). 

	RE Claim 28, Samsung, modified by Xu, discloses an apparatus, as set forth in claim 27 above, wherein the instructions are further 2executable by the processor to cause the apparatus to:  
	2determine that at least one uplink shared channel in the first uplink 3transmission opportunity or the second uplink transmission opportunity satisfies a resource 4constraint based at least in part on a quantity of resource elements in the uplink shared 5channel, wherein the resource constraint includes a quantity of resource elements for 6transmitting the UCI that is not greater than the quantity of resource elements in the uplink 7shared channel (See Xu [0014], [0028] – multiplexing UCI on overlapping PUSCH; making sure that resources required for transmitting control information (UCI) is not greater than capacity of channel); and 
	8multiplex the ACK, the NACK, the CSI, or a combination thereof, on the at 9least one uplink shared channel that satisfies the resource constraint (See Xu [0014], [0028]; Short Description of Invention – multiplexing UCI (i.e HARQ-ACK) on PUSCH/PUCCH).

Claims 5, 7, 9, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung) in view of Kim et al. (US# 2019/0215823 hereinafter referred to as Kim).

	RE Claim 5, Samsung discloses a method, as set forth in claim 1 above. Samsung does not specifically disclose further comprising:
	Determining a payload size of the UCI;
	3determining a quantity of resource elements for transmitting the UCI; and 
	4determining a reference quantity of resource elements for the UCI.
	However, Kim teaches of multiplexing UCI on PUSCH (See Kim [0188]) further comprising:
	determining a payload size of the UCI (See Kim [0019] – determining payload size of UCI);
	3determining a quantity of resource elements for transmitting the UCI (See Kim [0019], [0245] – determining number of resource elements for transmitting UCI); and 
	4determining a reference quantity of resource elements for the UCI (See Kim [0019], [0245] – determining resource elements based on reference quantity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising:
	Determining a payload size of the UCI;
	3determining a quantity of resource elements for transmitting the UCI; and 
	4determining a reference quantity of resource elements for the UCI, as taught in Kim. One is motivated as such in order to better meet the resource needs of various services with various requirements in NR (See Kim Background; Summary).

	RE Claim 7, Samsung, modified by Kim, discloses a method, as set forth in claim 5 above, wherein the reference quantity of resource 2elements for the UCI comprises a first quantity of resource elements in the scheduled transmission of the uplink shared channel (See Kim [0019], [0245] – reference quantity of resource elements in PUSCH), a second quantity of resource elements in the atAttorney Docket No. PR727.01 (103038.2110)Qualcomm Ref. No. 194871CLEAN SPECIFICATION 594least one of the first uplink transmission opportunity and the second uplink transmission 5opportunity, the greater of the first quantity and the second quantity, or the lesser of the first 6quantity and the second quantity.

	RE Claim 9, Samsung, modified by Kim, discloses a method, as set forth in claim 5 above, wherein the quantity of resource elements for 2transmitting the UCI comprises a first quantity of resource elements in the scheduled 3transmission of the uplink shared channel, a second quantity of resource elements in the at 4least one of the first uplink transmission opportunity and the second uplink transmission 5opportunity (See Samsung page 4; UCI multiplexing on multi-slot PUSCH – a first number of resource elements for a first or second slot of multi-slot PUSCH or just one slot of the multi-slot PUSCH), or the lesser of the first quantity and the second quantity.

	RE Claim 21, Samsung discloses an apparatus, as set forth in claim 17 above. Samsung does not specifically disclose wherein the instructions are further 2executable by the processor to cause the apparatus to:
	Determine a payload size of the UCI;
	3determine a quantity of resource elements for transmitting the UCI; and 
	4determine a reference quantity of resource elements for the UCI.
	However, Kim teaches of multiplexing UCI on PUSCH (See Kim [0188]) wherein the instructions are further 2executable by the processor to cause the apparatus to:	determine a payload size of the UCI (See Kim [0019] – determining payload size of UCI);
	3 determine a quantity of resource elements for transmitting the UCI (See Kim [0019], [0245] – determining number of resource elements for transmitting UCI); and 
	4 determine a reference quantity of resource elements for the UCI (See Kim [0019], [0245] – determining resource elements based on reference quantity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, wherein the instructions are further 2executable by the processor to cause the apparatus to:
	determine a payload size of the UCI;
	3 determine a quantity of resource elements for transmitting the UCI; and 
	4 determine a reference quantity of resource elements for the UCI, as taught in Kim. One is motivated as such in order to better meet the resource needs of various services with various requirements in NR (See Kim Background; Summary).

	RE Claim 23, Samsung, modified by Kim, discloses an apparatus, as set forth in claim 21 above, wherein the reference quantity of resource 2elements for the UCI comprises a first quantity of resource elements in the scheduled transmission of the uplink shared channel (See Kim [0019], [0245] – reference quantity of resource elements in PUSCH), a second quantity of resource elements in the atAttorney Docket No. PR727.01 (103038.2110)Qualcomm Ref. No. 194871CLEAN SPECIFICATION 594least one of the first uplink transmission opportunity and the second uplink transmission 5opportunity, the greater of the first quantity and the second quantity, or the lesser of the first 6quantity and the second quantity.

	RE Claim 25, Samsung, modified by Kim, discloses an apparatus, as set forth in claim 21 above, wherein the quantity of resource elements for 2transmitting the UCI comprises a first quantity of resource elements in the scheduled 3transmission of the uplink shared channel, a second quantity of resource elements in the at 4least one of the first uplink transmission opportunity and the second uplink transmission 5opportunity (See Samsung page 4; UCI multiplexing on multi-slot PUSCH – a first number of resource elements for a first or second slot of multi-slot PUSCH or just one slot of the multi-slot PUSCH), or the lesser of the first quantity and the second quantity.

Claims 8, 24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung) in view of Kim et al. (US# 2019/0215823 hereinafter referred to as Kim) and Park et al. (US# 2019/0199477 hereinafter referred to as Park).

	RE Claim 8, Samsung, modified by Kim, discloses a method, as set forth in claim 5 above. Samsung, modified by Kim, does not specifically disclose wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI.
	However, Park teaches of wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI (See Park [0660], [0664] – rate-matching based on UCI payload size being smaller or greater than “X” bits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, modified by Kim, wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI, as taught in Park. One is motivated as such in order to improve efficiency and performance of the uplink shared channel (See Park [0022]-[0025]).

	RE Claim 24, Samsung, modified by Kim, discloses an apparatus, as set forth in claim 21 above. Samsung, modified by Kim, does not specifically disclose wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI.
	However, Park teaches of wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI (See Park [0660], [0664] – rate-matching based on UCI payload size being smaller or greater than “X” bits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, modified by Kim, wherein the rate-matching scheme is 2determined based at least in part on the payload size of the UCI and the reference quantity of 3resource elements for the UCI, as taught in Park. One is motivated as such in order to improve efficiency and performance of the uplink shared channel (See Park [0022]-[0025]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung) in view of Park et al. (US# 2019/0199477 hereinafter referred to as Park).

	RE Claim 11, Samsung discloses a method, as set forth in claim 1 above. Samsung does not specifically disclose further comprising: 2receiving the uplink grant in downlink control information (DCI) or via radio 3resource control (RRC) signaling.
	However, Park teaches of receiving the uplink grant in downlink control information (DCI) or via radio 3resource control (RRC) signaling (See Park [0646], [0745]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, further comprising: 2receiving the uplink grant in downlink control information (DCI) or via radio 3resource control (RRC) signaling, as taught in Park. One is motivated as such in order to improve efficiency and performance of the uplink shared channel (See Park [0022]-[0025]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Remaining Issues on PUCCH” (hereinafter referred to as Samsung) in view of Xu (US# 2020/0236673) and Papasakellariou (US# 2022/0191867).

	RE Claim 16, Samsung, modified by Xu, discloses a method, as set forth in claim 15 above. Samsung, modified by Xu, does not specifically disclose wherein the quantity of resource elements in 2the uplink shared channel excludes a quantity of resource elements in one or more symbols 3that include a demodulation reference signal, a phase-tracking reference signal, or both.
	However, Papasakellariou teaches of wherein the quantity of resource elements in 2the uplink shared channel excludes a quantity of resource elements in one or more symbols 3that include a demodulation reference signal, a phase-tracking reference signal, or both (See Papasakellariou [0282]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink shared channel communication system, as disclosed in Samsung, modified by Xu, wherein the quantity of resource elements in 2the uplink shared channel excludes a quantity of resource elements in one or more symbols 3that include a demodulation reference signal, a phase-tracking reference signal, or both, as taught in Papasakellariou. One is motivated as such in order to reduce overhead and improve reliability (See Papasakellariou Background; Summary).


Allowable Subject Matter
Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477